        Case 1:19-cv-00622-CCC Document 1-10 Filed 04/10/19 Page 1 of 7




VIA EMAIL, FACSIMILE

December 4, 2017

Mr. Jonathan M. Marks
Commissioner, Bureau of Commissions, Elections and Legislation
Pennsylvania Department of State
210 North Office Building, 401 North Street
Harrisburg, PA 17120
Email: Ra-st-sure@pa.gov, ST-VOTERREG@pa.gov, RA-BCEL@pa.gov
Fax: (717) 705-0721

RE: NVRA public disclosure request follow-up

Dear Disclosure Officer(s):

On October 23, 2017, I submitted to your office four requests pursuant to the National Voter
Registration Act of 1993 (NVRA), 52 U.S.C. § 20501 et seq., which requires your office to make
available for public inspection “all records concerning the implementation of programs and
activities conducted for the purpose of ensuring the accuracy and currency of official lists of
eligible voters.” 52 U.S.C. § 20507(i).

On October 25, 2017, I visited your office to inspect the requested records. Your office did not
make the requested records available for inspection.

On October 30, 2017, your office acknowledged the requests were being processed pursuant to
the NVRA and asked that an additional 30 days be given to ensure cooperation and compliance.
Your internally-set window to respond lapsed without update on November 29, 2017.

In the interest of efficient and thorough disclosure, I offer the following guidelines for the
documents I hope are furnished for inspection or, in the alternative, are replicated.

      With regard to Request 1(a), documents sought would most recently include results (full
       or interim) from an aforementioned official “review” of voter data compared against
       PennDOT’s database of customers to identify voters with matching driver profiles
       containing noncitizen designations. Given the public assertions that such actions were
       underway according to news media reports and testimony before the Pennsylvania House
       State Government Committee on October 25, PILF reasonably expects that some amount
       of records would be available for inspection as of this writing. This request seeks access
       to any combination of: metadata summaries of the “review’s” findings; detailed listings
       of flagged voters for citizenship eligibility defects; records indicating maintenance
       actions undertaken as a result of the “review”; detailed voter profiles for each flagged
       voter within SURE; comprehensive voting histories with political party
       registration/affiliation for the same; and communications/written guidelines for


                   32 E. Washington Street, Suite 1675, Indianapolis, Indiana 46204
                Telephone: 317.203.5599 Fax: 888.815.5641 PublicInterestLegal.org
                                                                                      Exhibit I, Page 1
        Case 1:19-cv-00622-CCC Document 1-10 Filed 04/10/19 Page 2 of 7



       methodology of said “review”.

      Request 2 seeks all available documents per each former voter that self-reported their
       citizenship ineligibility by any method of notification. My offer stands to furnish
       examples of similar records obtained via NVRA request from another state. The same
       examples can be provided for Request 3.

      Request 4 seeks all non-exempt records of communication with law enforcement related
       to Requests 1 – 3.

A representative of the Public Interest Legal Foundation will be visiting your office on
December 6, 2017 to inspect the requested list maintenance records.

If you wish to dispense with a public inspection and provide copies of these records instead,
please send them to following address:

                       32 E. Washington Street
                       Suite 1675
                       Indianapolis, IN 46204

This is your first notice that if you fail to make these records available for public inspection, you
will be in violation of the NVRA and subject to an action to enforce the public records
provisions of the NVRA. The statute provides for an award of attorney’s fees.

Should you need to contact me regarding this request, please contact me via letter at the above
address, or via email at njohnson@publicinterestlegal.org.

Thank you for your service on this matter.


Sincerely,

Noel Johnson
Litigation Counsel
Public Interest Legal Foundation
Telephone (317) 203-5599
njohnson@publicinterestlegal.org

Enclosure: October 30 letter RE: Right-to-Know Law Request No. 2017-474




                                                                                      Exhibit I, Page 2
          Case 1:19-cv-00622-CCC Document 1-10 Filed 04/10/19 Page 3 of 7



                                            ORIGINAL REQUEST

VIA EMAIL, FACSIMILE

October 23, 2017

Mr. Jonathan M. Marks
Commissioner, Bureau of Commissions, Elections and Legislation
Pennsylvania Department of State
210 North Office Building, 401 North Street
Harrisburg, PA 17120
Email: Ra-st-sure@pa.gov, ST-VOTERREG@pa.gov, RA-BCEL@pa.gov
Fax: (717) 705-0721

RE: NVRA public disclosure request

Dear Disclosure Officer(s):

I am writing to request inspection or copies of records related to your office’s voter list
maintenance obligations under the National Voter Registration Act of 1993 (NVRA).

The National Voter Registration Act of 1993, 52 U.S.C. § 20501 et seq., requires your office to
make available for public inspection “all records concerning the implementation of programs and
activities conducted for the purpose of ensuring the accuracy and currency of official lists of
eligible voters.” 52 U.S.C. § 20507(i).

Pursuant to Section 20507(i) of NVRA, I request that your office reproduce or provide the
opportunity to inspect the following records contained within SURE:

    1. Documents regarding all registrants who were identified as potentially not satisfying the
       citizenship requirements for registration from any official information source, including
       information obtained from the various agencies within the U.S. Department of Homeland
       Security and the Pennsylvania Department of Transportation since January 1, 2006. This
       request extends to all documents that provide the name of the registrant, the voting
       history of such registrant, the nature and content of any notice sent to the registrant,
       including the date of the notice, the response (if any) of the registrant, and actions taken
       regarding the registrant’s registration (if any) and the date of the action. This request
       extends to electronic records capable of compilation.
           a. This request includes all voter records that were referenced in recent news media
               reports regarding individuals improperly exposed to registration prompts due to a
               “glitch” in PennDOT’s Motor Voter compliance system. At least one news report
               claims that “a Pennsylvania Department of State review is underway.”1 I seek all


1
 The Philadelphia Inquirer; Glitch let ineligible immigrants vote in Philly elections, officials say (September 20,
2017), http://www.philly.com/philly/news/politics/city/philly-voter-fraud-trump-immigrants-registration-
commissioners-penndot-20170920.html



                                                                                                    Exhibit I, Page 3
        Case 1:19-cv-00622-CCC Document 1-10 Filed 04/10/19 Page 4 of 7



              voter records contained in this review.

   2. All documents and records of communication received or maintained by your office from
      registered voters, legal counsel, claimed relatives, or other agents since January 1, 2006
      requesting a removal or cancellation from the voter roll for any reason related to non-U.S.
      citizenship/ineligibility. Please include any official records indicating maintenance
      actions undertaken thereafter.

   3. All documents and records of communication received or maintained by your office from
      jury selection officials—state and federal--since January 1, 2006 referencing individuals
      who claimed to be non-U.S. citizens when attempting to avoid serving a duty call. This
      request seeks copies of the official referrals and documents indicating where your office
      or local registrars matched a claim of noncitizenship to an existing registered voter and
      extends to the communications and maintenance actions taken as a result that were
      memorialized in any written form.

   4. All communications regarding list maintenance activities relating to #1 through 3 above
      to appropriate local prosecutors, Pennsylvania Attorney General, Pennsylvania State
      Police, any other state law enforcement agencies, the United States Attorney’s office, or
      the Federal Bureau of Investigation.

Understanding that federal file retention laws may impact some disclosures, an optimal grouping
of documents presented per registered voter disclosed would contain the following:

      The completed voter application form (redacted where necessary to prevent disclosures
       of claimed Social Security number and signature);

      Referral documents/transmissions for new or updated voter registration applications
       provided by state agencies charged with National Voter Registration Act (Motor Voter)
       duties;

      Records indicating the “voter profile” or “voter view” or similar feature provided within
       the Statewide Uniform Registry of Electors (SURE) which details all information kept
       per voter, to include but is not limited to:
           o Full name on file (including previous names)
           o Date of birth
           o Voter ID number
           o Voter registration date (including previous dates of registration)
           o Date of last maintenance/update action
           o Reason code(s) for previous maintenance action(s)
           o County of registration
           o Detailed address information history (residential and mailing)
           o Political party designation history (if claimed/recorded)
           o Registration method history (e.g. self, NVRA agency transaction, third-party, etc.)
           o Assigned voting districts history
           o Election participation history in full



                                                                                 Exhibit I, Page 4
        Case 1:19-cv-00622-CCC Document 1-10 Filed 04/10/19 Page 5 of 7



             o All internal memoranda stored within each “profile”

      All letters, postcards, and other mailings sent or maintained by your office to the voter in
       question with notations for types of postage or method of delivery indicated where
       possible;

      All letters, emails, logged phone calls, documents, and other communications from the
       voter in question maintained within SURE—including those communications from legal
       counsel or claimed relatives on their behalf;

      All documents your office may receive or maintain from federal entities to include but
       are not limited to the U.S. Department of Homeland Security/USCIS detailing inquiries
       regarding registered voters;

      All documents and communications contained in SURE between the registered voter in
       question and county registration officials with respect to pending immigration matters;
       and

      Any documents contained in SURE that were sent to the voter to require that an
       affirmation of citizenship or noncitizenship be given in writing with responses included,
       where applicable.

Should your office require any examples of the above data collected via NVRA request in other
jurisdictions, I would be happy to supply them in electronic format.

If you would like to produce these requested documents in paper or digital form, I can dispense
with the need to visit your office for inspection. I will be in Harrisburg on October 25, 2017 and
would be available for a brief office visit to take delivery of responsive documents or further
discuss this request, if necessary. My contact information is provided below.

Thank you for your service on this matter.


Sincerely,

Noel Johnson
Litigation Counsel
Public Interest Legal Foundation
Telephone (317) 203-5599
njohnson@publicinterestlegal.org




                                                                                    Exhibit I, Page 5
Case 1:19-cv-00622-CCC Document 1-10 Filed 04/10/19 Page 6 of 7




                                                         Exhibit I, Page 6
Case 1:19-cv-00622-CCC Document 1-10 Filed 04/10/19 Page 7 of 7




                                                         Exhibit I, Page 7
